Exhibit 10.4    









RULES FOR LUMP SUM PAYMENTS
Adopted May 15, 2014


I.
Payment of Benefits

A.    Payments under the Pension Restoration Plan for employees who terminated
employment and elect to commence the payment of benefits on or before December
31, 2006 will be determined in accordance with the Rules for Lump Sum Payments
in effect at the date payments commenced. Payments under the Pension Restoration
Plan for employees who terminated employment on or before December 30, 2006 but
as of January 1, 2007 had not yet elected to commence payment of benefits will
be made in accordance with the Rules for Lump Sum Payments in effect on January
1, 2007.
B.    Effective for employees who terminate employment on or after December 31,
2006 the benefit payable under the Pension Restoration Plan will be one lump sum
payment paid at the later of:
(a) The end of the month coincident with or next following the three month
anniversary of the employee’s termination date, except for officers of the
Company for whom the three month period shall be a six month period; or
(b) The end of the month in which the Earliest Benefit Commencement Date occurs.
For purposes of the Plan, the Earliest Benefit Commencement Date is defined as
follows:


Age at Termination
Service at Termination
Earliest Benefit Commencement Date
At least 50
15 or more
Termination Date + 1 Day *
Not yet 50
15 or more
First Day of the Month Following Age 50
Any Age
10 through 14
First Day of the Month Following Age 60
Any Age
Less than 10
First Day of the Month Following Age 65

* Note: For those employees who terminate in connection with a Reduction in
Force prior to age 50 who are eligible for an Optional Pension at termination,
the Earliest Benefit Commencement Date is Termination Date + 1 Day.




























--------------------------------------------------------------------------------



II.     Amount Payable
A.    Payments under the Pension Restoration Plan for employees who terminated
employment and elect to commence the payment of benefits on or before December
31, 2006 will be determined in accordance with the Rules for Lump Sum Payments
in effect at the date payments commenced. Payments under the Pension Restoration
Plan for employees who terminated employment on or before December 30, 2006 but
as of January 1, 2007 had not yet elected to commence payment of benefits will
be made in accordance with the Rules for Lump Sum Payments in effect on January
1, 2007.
B.    Effective for employees who terminate employment on or after December 31,
2006 the benefit payable under the Pension Restoration Plan will be the lump sum
present value of the monthly pension and company-paid survivor benefit, if
applicable, under the Pension and Retirement Plan calculated without application
of the limitations on such payment set forth in paragraphs A(2)(b)(iii) relating
to deferred Variable Compensation Awards, A(2)(b)(v) and D of Section IX of such
Plan, or effective with payments made after January 1, 1996, the limitations on
such payments set forth in paragraphs A(2)(b)(v) and D of Section IX of such
Plan, less the amount of the actual monthly pension and company-paid survivor
benefit, if applicable, payable under the Pension and Retirement Plan assuming
such benefit commenced as of the Earliest Benefit Commencement Date defined
under the Pension Restoration Plan.


The lump sum present value shall be determined as of the Earliest Benefit
Commencement Date using the Applicable Interest Rate and the Applicable
Mortality Table. The term “Applicable Interest Rate” means, for benefit
commencement dates during a calendar quarter, the average, rounded to two
decimal places, of the rate of interest prescribed by the Secretary of the
Treasury as required by Section 417(e)(3) of the Internal Revenue Code for the
fourth and fifth month preceding the first day of the calendar quarter. The term
“Applicable Mortality Table” means the table prescribed by the Secretary of the
Treasury as required by Section 417(e)(3) of the Internal Revenue Code. The
amount payable will be determined without regard to any optional forms of
payment elected under the Pension and Retirement Plan and will include the value
of the company-paid survivor benefit, if applicable, converted to a lump sum
based on the actual age of the survivor unless the employee is single at the
time of termination, in which case the value will be calculated on the
assumption that the employee has a spouse of the same age.


If the Earliest Benefit Commencement Date is the first day of a month, the
amount payable will be credited with interest each month at the Applicable
Interest Rate for such month beginning with the first day of the month following
the month of the Earliest Benefit Commencement Date and ending with the end of
the month of the payment date. If the Earliest Benefit Commencement Date is not
the first day of a month, the amount payable will be credited with interest each
month at the Applicable Interest Rate for such month beginning with the first
day of the month following the one month anniversary of the Earliest Benefit
Commencement Date and ending with the end of the month of the payment date.


When a former employee is granted a Variable Compensation Award or variable pay
after termination, the amount payable under the Pension Restoration Plan will be
recalculated. If the recalculated amount exceeds the amount previously
determined, an incremental lump sum will be determined and paid as soon as
practicable after the recalculation, but not earlier than the date specified in
Section I above. Any incremental lump sum amount will be calculated based on the
employee’s age and the Applicable Interest Rate in effect on the Earliest
Benefit Commencement Date. All payments from the Pension Restoration Plan will
be made at the end of a month.






--------------------------------------------------------------------------------



III.     Future Adjustments
An employee who receives a lump sum under this Plan will not be eligible for
future adjustments on the portion of retirement income previously converted to a
lump sum.


IV.    Amount Payable in the Event of the Death of An Active Employee


Following the death on or after December 31, 2006 of an active employee with 15
or more years of service whose survivor(s) is eligible to receive payments under
this Plan, the amount payable to the survivor(s) will be the lump sum present
value of the benefit determined in paragraph A of Section VI of the Pension and
Retirement Plan calculated without application of the limitations on such
payment set forth in paragraphs A(2)(b)(iii) relating to deferred Variable
Compensation Awards, A(2)(b)(v) and D of Section IX of such Plan, or effective
with payments made after January 1, 1996, the limitations on such payments set
forth in paragraphs A(2)(b)(v) and D of Section IX of such plan, less the amount
payable to the survivor(s) under the Pension and Retirement Plan. The lump sum
present value will be determined as of the first day of the month following the
employee’s death using the Applicable Interest Rate and the Applicable Mortality
Table described in Section II above.


Following the death on or after May 15, 2014 active employee age 50 with 15 or
more years of service whose survivor(s) is eligible to receive payments under
the Pension Restoration Plan, the amount payable to the survivor(s) will be 50%
of the amount that would have been paid to the participant under Article II.B.
had the participant terminated employment on the date of death.




V.    Beneficiary Designation
    
If a former employee dies after his Earliest Benefit Commencement Date, but
before payment is made under this Plan, the calculated lump sum amount to which
such former employee would have been entitled shall be paid to the designated
beneficiary, or to such former employee’s estate.


VI.    Right to Modify


The Company reserves the right to change the Rules in its discretion by action
of the Board of Directors or its delegate; provided, however, that no amendment
may be made to the Rules following a Change in Control (as defined in the
Company’s Equity and Incentive Plan, a “Change in Control”) unless necessary to
comply with any new legal requirements adopted after the date of the Change in
Control.






